Citation Nr: 0938985	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-08 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability to due to VA medical or surgical 
treatment, associated with a left lower lobectomy in January 
2003.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1975 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in January 2004, of a 
Department of Veterans' Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In January 2003, the Veteran underwent a left lower lobectomy 
at the Seattle VA Medical Center.  In November 2007, the 
Board remanded the claim to obtain a copy of the signed 
consent form for the left lower lobectomy in January 2003.  
As the requested development has not been completed, further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the record the signed 
consent form for the left lower 
lobectomy performed on January 13, 2003 
at the Seattle VA Medical Center.  If 
the consent form does not exist or 
further attempts to obtain the form 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


